8720430Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Schuecker et al. (Pat No. 8,720,430 B2); hereinafter Schuecker et al.
 Schuecker et al teach a device for latching a horizontal coke oven chambers which is triggered by an auxiliary frame located on the coke oven chamber door. The auxiliary frame is restrictively movable in a vertically direction on the coke oven chamber door. During the outward movement the auxiliary frame hits upwardly against limit stop cams firmly mounted on the oven door and transmitting the vertical traction force onto the coke oven chamber door. During the upward movement the auxiliary frame activates levers which are rotationally movable to an axis arranged orthogonally to the coke oven chamber and which are connected to a translatorily freely movable latch take-up bearings mounted on the coke oven chamber door so that the coke oven chamber door is unlatched. And opened. (Cf. abstract).  Additionally Schuecker et al teach a coke oven chamber (1) which is provided with door (2) with  door jamb. Situated on the coke oven door (2) is an auxiliary frame (3) which is movably fixed by means of clamps (4) or other devices. Two actuating cams (5) are mounted on the lateral wall of the frame. During upward movement of the cams (5) the cams hit against levers (6) which are movable by axes orthogonally to the oven.  These levers (6) are connected to latches (7). (Cf. Col.7). It would have been obvious to provide an automated mechanical opening/closing device (1) which is adapted to be mounted to an oven mouth of an oven device (1) including an outer door frame assembly, the outer door assembly having a first receiving space, the outer door assembly having a front side in which an opening is formed and corresponds to the oven mouth; an inner door frame assembly, the inner door assembly (3) being movably  arranged in the first receiving space, the inner door assembly (3)  having a second receiving space, a door panel (2)  having movably mounted to the second receiving space, the door panel (2) having a size close to the size of the oven mouth; a first driving device (16), the first driving device (16) being coupled to the outer door frame assembly and the inner door assembly to drive the inner door assembly to move inside the outer door frame assembly in a X-direction and a plurality of second driving devices, the second driving devices being disposed on the inner side of the inner door frame assembly and coupled to the door panel to drive the door panel to move inside the inner door frame assembly in the Y-axis; wherein the first driving device and the second driving device are is electric connection with a control platform, (Cf. Col. 3) (Although Schuecker et al do not explicitly teach that the first and second driving devices are electrically connected, nevertheless Schuecker et al teach that latching mechanisms to lock/latch opening/closing of the coke oven chambers would have been easier to automate using electrical or electronic control (Cf. Col. 3)). As further applied to Claim 2 The outer door frame must include an upper support frame, a lower support frame and two side boards in order to have a functional coke oven. Even if Schuecker et al do not explicitly teach the limitations recited in said Claim 2 it would have been obvious to a POSITA o provide the limitations recited in said Claim 2. As further applied to Claim 3 one would provide a piezoelectric sensing device to sense the position of movement of the inner door movement although Schuecker et al is silent on providing such a sensor because the piezoelectric sensor would have been capable of determining whether the latching/locking force was adequate. This is what piezoelectric sensors are designed for i.e. measurements of force, A POSITA would readily understand this and then would have used the piezoelectric sensor. As further applied to Claim 4 providing an optical protection switch is commonly provided to close a coke oven door which has been automated since one would attempt to provide an oven wherein there would have been a minimum amount of heat loss.  Although Schuecker et al is silent with respect to providing an optical shutter-based protection switch nevertheless Schuecker et al teach an automated coke oven chamber (Cf. Col. 3). Claim 4 is held to have been obvious in view of Schuecker et al. As further applied to Claim 5 inasmuch as the auxiliary frame (3) inner door has an upper and lower side frame posts which are parallel to each other (Cf. Figs.1-5) as well as frame posts connected to two sides of the door frame (Cf. Figs. 1-5) the limitations recited in aid Claim 5 are held to have been obvious in view of Schuecker et al. As further applied to Claim 6 inasmuch as Schuecker et al teach providing limit stop cams (911) which are used to prevent shifting and swaying of the inner door assembly it would have been obvious to provide guide rollers instead of limit stop cams (11) to prevent shifting and swaying of the inner door assembly and therefore the limitation recited in said Claim 6 is held to have been obvious in view of Schuecker et al. 
Claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to  6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729